[Cite as State v. Cloud, 2022-Ohio-1174.]

                                   COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                  :

                 Plaintiff-Appellee,            :
                                                           No. 110774
                 v.                             :

WALTER CLOUD,                                   :

                 Defendant-Appellant.           :


                                    JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 7, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CR-20-654507-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Alicia Harrison, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Michael V. Wilhelm, Assistant Public Defender, for
                 appellant.


MICHELLE J. SHEEHAN, J.:

                   Defendant-appellant Walter Cloud was indicted for two counts of

aggravated arson, a second-degree felony. The indictment stemmed from an arson
incident on November 8, 2020. Cloud had stayed at the victim’s home but on the

night of the incident, the victim asked him to leave. Cloud left but then returned to

set fire to the back porch of the victim’s home. He committed the arson offense while

on probation for a prior burglary offense. Cloud pleaded guilty to one count of

aggravated arson, and the trial court sentenced him to an indefinite sentence of

three- to four-and-one-half years pursuant to the Reagan Tokes Law as defined

under R.C. 2901.011, which went into effect on March 22, 2019.

               On appeal, Cloud only challenges the constitutionality of the Reagan

Tokes Law. He claims the law is unconstitutional because it violates a defendant’s

right to a jury trial, due process, and separation of powers. In State v. Delvallie, 8th

Dist. Cuyahoga No. 109315, 2022-Ohio-470, this court considered these

constitutional claims en banc and found the Reagan Tokes Law to be constitutional.

Accordingly, we affirm the trial court’s judgment.

               Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



____________________________
MICHELLE J. SHEEHAN, JUDGE

SEAN C. GALLAGHER, A.J., and
FRANK DANIEL CELEBREZZE, III, J., CONCUR